Title: To Benjamin Franklin from John Temple, 29 July 1777
From: Temple, John
To: Franklin, Benjamin


Dear Sir,
Richmond Green, Surrey, 29 July 1777.
I wrote you a letter by Mr. Garnier, which, on account of his going a day sooner than expected, I had not an Opportunity to copy: I hope, however, and doubt not, it safely reached your hands, that it was legiable enough to convey the thoughts I wished to express, and that I shall soon have the pleasure to know from yourself that you received it.
This will be delivered to you by Mr. Izard who goes with his family to reside in france till an Opportunity offers for his getting over to America. The same reasons which have kept me here the two last years, have detained him also: “an expectation that this Country would not remain so madly blind to its own Interests, as not to get reconciled, on almost any terms, with the American states”: that they have been so blind, is now manifest; and not the least probabillity that I can see, of their ever again being a united people; This consideration has determined me to get over with my little family to our own Country, as soon as any convenient Opportunity may offer; and which I trust may be the case from france, in the latter part of Autumn, so as to Arrive on the coast of America about Christmas, when there will not be much danger of Brittish Cruizers: Mrs. Temple and myself with our two little boys had thoughts of comeing over now, but for the Expence of moving: Here, I have friends who furnish me with what money I want for my expences, but whether I should have the same friendship if I went to france, might be hazardous to make the Experiment. Nevertheless if you think I had better come over, I will not lose an hour in setting about it, and I should be the happier if I could be of some service to my country’s cause when I was there. I shall be exceedingly Obliged to you for your friendly Opinion upon the Matter: if it was myself singly, I should not hesitate a moment coming over.
The late Accounts from America up to the 27th. June (when Nothing had been Attempted by the Royalists) have thrown a gloom upon all Ministerial countenances here, and the report of a total destruction of the Newfoundland fishery, strike the Citizens with Sullen Silence!
In my letter by Mr. Gamier I mentioned the Channel through which I wished to receive a line from you, but as Gamier was uncertain whether he should see you till after his return from [blank in MS] if you should be at any loss how a letter may with safety be sent to me, under a cover directed For George Apthorp Esqr Bucklersbury, it will safely come to my hands. Mrs. Temple Joins me in Affectionate regards to you, we hope you are very well, and am Dear Sir, Sincerely Yours
J. Temple.
 
Notation: Temple 29. July 1777.
